Citation Nr: 1727804	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  11-21 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Byron Dinkla, Agent


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active naval service from December 2005 to October 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This case was previously before the Board, most recently in December 2014, at which time the issue currently on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDING OF FACT

The Veteran has an acquired psychiatric disability as a result of sexual trauma during active service.


CONCLUSION OF LAW

An acquired psychiatric disability was incurred in active service.  38 U.S.C. §§ 1110, 5107(b) (2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION
	
The Veteran asserts that she has an acquired psychiatric disability as a result of sexual assault and sexual harassment during active service.  Service treatment records (STRs) show that the Veteran was seen on several occasions during active service for complaints of depression, anxiety, and suicidal ideations.  

In June 2016, the Veteran was afforded a VA examination. A t that time, the examiner diagnosed PTSD secondary to childhood and military sexual abuse; schizoaffective disorder, bipolar type; and borderline personality disorder.  The examiner noted that it was not possible to differentiate which symptoms were attributable to each diagnosis.  The examiner noted that the date of onset of PTSD could not be determined without resorting to speculation as there is an indication from the record that the Veteran had mental health problems prior to her entry into active service.  However, as those treatment notes are not available for review, the examiner was unable to state with any specificity as to when the Veteran met the full criteria for a diagnosis of PTSD.  

In sum, the Veteran received mental health treatment during active service.  The Veteran has been diagnosed with PTSD as a result of in-service sexual assault and the examiner found that it was impossible to differentiate which mental health symptoms were related to her PTSD and which were related to the other diagnoses made. The Board acknowledges that there is an indication from the record that the Veteran has experienced mental health difficulties since childhood, long before her entry into active service.  However, records of treatment for such are unavailable and the Veteran was not found to have a psychiatric disability at the time of her December 2005 service entrance examination.  Therefore, it cannot be determined with any certainty that the Veteran's current diagnosis of PTSD is not solely the result of her in-service sexual trauma.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and as such, the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, the Board finds that entitlement to service connection for a psychiatric disability is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for an acquired psychiatric disability is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


